DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOSEPH TROUTMAN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3822

                              [July 22, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 14-05448CF10A.

   Joseph Troutman, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hammond v. State, 34 So. 3d 58 (Fla. 4th DCA 2010).

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.